DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed December 13, 2021.  Claims 
1-20 are pending, in which claims 14-20 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of Group I, claims 1-13 in Paper dated December 13, 2021.  
 
Claim Rejections - 35 USC § 112
Claims 4-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 4:  Claim 4 recites “removing the first sacrificial layer”.  However, there is insufficient antecedent basis for “the first sacrificial layer”.  
Re-claim 5:  Claim 5 recites “forming a first sacrificial layer around…” and  “removing the first sacrificial layer”.  Scope of claim 5 is indefinite for whether “first sacrificial layer” as recited in claim 5 and “first sacrificial layer” as recited in claim 4 are different or not.

(Dependent claims are also rejected as depending on rejected base claim)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 

Claims 1-4,7,8,10-13 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Cheng (2020/0294866).
Re-claim 1, Cheng teaches a method of forming a semiconductor device, comprising: forming a stack of channel layers 108/110 (Figs 1A-3B; para 45-48) including an upper device region 106 and a lower device region 104, wherein the upper device region is separated from the lower device region by a dielectric spacer layer (312,310,314 in Figs 3B,4B-7B; para 55-57); forming a first work function metal layer 804 (Fig 9B, para 69-70) on the channel layers 110 in the lower device region 104, wherein a height of the first work function metal layer 804 does not rise above the dielectric spacer layer 312 (Fig 9B); and forming a second work function metal layer 1002 (Fig 10B; para 71) on the channel layers 110 in the upper device region 106.  Re-claim 2, further comprising forming a gate dielectric layer 802 (Figs 8A-8B; para 67-68) on the channel layers 110 and on the dielectric spacer layer 312, before forming the first work function metal layer 804 (para 69).  Re-claim 3, wherein the gate dielectric layer 802 of high-k oxide dielectric (paragraph 68) and the dielectric spacer layer 312 of silicon nitride are formed from different dielectric materials (312,310,314 in Figs 3B,4B-7B; para 55-57).  Re-claim 4, insofar as understood, wherein forming the first work function metal layer 804 (para 69-70; Figs 8-9) comprises: conformally forming a first work function metal 804 on the channel layers 110 of both the upper device region 106 and the lower device region 104 (Fig 8B, para 69); partially etching the first work function metal 804 in the upper device region 106 with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer 312 (Fig 9B, para 70); removing the first sacrificial layer 108 (Fig 7B, para 66); and etching away remaining portions of the first work function metal 804 (Fig 9, para 70)from surfaces of the channel layers 110 in the upper device region 106.   Re-claim 7, further comprising: forming lower source/drain regions 502 (Fig 5B; para 60-61) on sidewalls of the channel layers 110 in the lower device region 104; and forming upper source/drain regions 604 (Fig 6B; para 63) on sidewalls of the channel layers 110 in the upper device region 106.  Re-claim 8, wherein forming the lower source/drain regions .


Claims 1-3,7,11-13 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Dewey (2020/0105751).
 Re-claim 1, Dewey a method of forming a semiconductor device, comprising: forming a stack of channel layers (205,202 in Fig 2a; 305,301 in Fig 3a-3b, para 27-40), including an upper 
Re-claim 13, Dewey teaches a method of forming a semiconductor device, comprising: forming a stack of nanosheet semiconductor channel layers (205,202 in Fig 2a; 305,301 in Fig 3a-3b, para 27-40; and para 37-39,29; Fig 3a) including an upper device region (208 in Fig 2a; 308 in Fig 3a-b) and a lower device region (209 in Fig 2a; 309 in Fig 3a-b), wherein the upper device region is separated from the lower device region by a dielectric spacer layer (207 in Fig 2a, para 27-28; 307 in Fig 3a); forming lower source/drain regions 223 (Fig 2a, para 34), having a first conductivity type, on sidewalls of the channel layers in the lower device region; forming upper source/drain regions 221 (Fig 2a, para 34), having a second conductivity type that is different from the first conductivity type, on sidewalls of the channel layers in the upper device region 208; forming a first work function metal layer 203 (para 31; Fig 2a), having the first conductivity type (para 31) , on the channel layers in the lower device region, wherein a height of the first work function metal layer does not rise above the dielectric spacer layer; and forming .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; re-claim 8, wherein forming the lower source/drain regions comprises: growing epitaxial material 502 (Fig 5B, para 60-61) from exposed sidewalls of the channel layers 110; and etching the epitaxial material 502 away from the channel layers 110 in the upper device region 106 (Fig 5B, para 61); and Re-claim 9, wherein forming the upper source/drain regions 604 (Fig 6B, para 63) comprises: growing epitaxial material from exposed sidewalls of the channel layers 110 in only the upper device region 106 (Fig 6B, para 63).
Re-claim 9:  Cheng already teaches growing epitaxial material for the upper source/drain regions 604, but lacks patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it.
However, Reznicek teaches (at Fig 12; para 77,75-78,49-56) patterning the epitaxial material 26S, such that at least a portion of the lower source/drain regions 22S has no epitaxial material over it.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; Re-claim 5, Cheng already teaches wherein forming the first work function metal layer by forming the first work function metal 804 (para 69-70; Figs 8-9) on the channel layers to a height that does not exceed a height of a top surface of the dielectric spacer layer (312 in Figs 3B,4B-7B; para 55-57); and partially etching the first work function metal 804 in the upper device region 106.
 	Re-claim 5, as described above, Cheng lacks forming a first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer; and removing the first sacrificial layer after partially etching the first work function metal.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a first sacrificial layer (para 67 for a sacrificial material as the sacrificial layer) around the first work function metal 30, to a height that does not exceed a height of a top surface of the dielectric spacer layer 24, before partially etching the first work function metal 30; and removing the first sacrificial layer (para 67 for removing the sacrificial material after etching) after partially etching the first work function metal 30 in the upper device region.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by forming the first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer and removing the first sacrificial layer after partially etching the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; Re-claim 6, Cheng already teaches wherein forming the first work function metal layer by forming the first work function metal 804 (para 69-70; Figs 8-9) on the channel layers of the upper device region, and etching away remaining portions of the first work function metal 804 (Fig 9, para 70) from surfaces of the channel layers 110 in the upper device region 106, wherein the first work function metal 804 at the lower device region is at a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region 106.
	Re-claim 6: as described above, Cheng thus lacks forming a second sacrificial layer, to a height that does not reach a height of a lower surface of the channel layers of the upper device region; and removing the second sacrificial layer after etching away the remaining portions of the first work function metal from the surfaces of the channel layers in the upper device region.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a second sacrificial layer (para 67 for a sacrificial material as the second sacrificial layer) recessed to the top of dielectric material 24, which is to a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region (nFET region) before etching away remaining portions of the first work function metal 30 from the surfaces of the channel layers in the upper device region, and removing the second sacrificial layer after the etching (para 67 for removing the sacrificial material after etching). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by forming the second sacrificial layer to a height that does not reach a height of a lower surface of the channel layers of the upper device region and removing the first sacrificial layer after etching away the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the 
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am-5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822